MEMORANDUM **
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We subject a district court’s order regarding preliminary injunctive relief only to limited review. Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999). Our review of an order regarding a preliminary injunction “is much more limited than review of an order involving a permanent injunction, where all conclusions of law are freely reviewable.” Id. A decision regarding a preliminary injunction is reviewed for abuse of discretion, which occurs only if the district court based its decision on either an erroneous legal standard or clearly erroneous factual findings. Id.
The record before us shows that the district court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellees demonstrated a likelihood of success on the merits and the threat of imminent irreparable harm. Id. at 731. The court’s factual findings and application of legal standards are not clearly erroneous. Accordingly, the court’s order granting the preliminary injunction is affirmed.1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. Complaints about the scope of the preliminary injunction, if any, should be made in the *153district court.